EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Aborn Chao on 1/31/22.
The application has been amended as follows: 
Cancel claims 14-21.
Amend claim 1 and 13 as follows:
1. 	A method, comprising: 
receiving, by a server, data from a plurality of user computing devices, wherein the data from each user computing device comprises at least one corresponding requested exam time period input on the corresponding user computing device; 
in response to determining, by the server, that at least one of (i) a first threshold is not exceeded by a number of required interactive exam interfaces for the one or more user computing devices at the requested exam time perioded by a number of test takers beginning an exam at the requested exam time periodwherein the first threshold and second threshold are based upon proctor availability at the requested exam time period such that each proctor is only available to begin one exam or administer one interactive exam interface at a given time interval in staggered intervals,  assigning, by the server, each test-taker of the plurality of user computing devices to an available proctor at the requested exam time period and transmitting, by the server, to at least one of the plurality of user computing devices at or before the requested exam time period, data for displaying an interactive exam interface comprising an exam on a screen of each of the at least one of the plurality of user computing devices while behavioral input of the user is collected during the exam by at least one input device
 comprising a web page defining a virtual exam room to establish a proctoring session at the corresponding requested exam time; 
establishing, by the server using cameras and microphones associated with the at least one of the plurality of user computing device and proctor computing device, a two-way audio-visual connection between the connected proctoring computing device and the at least one of the plurality of user computing devices at or within a time limit after the corresponding requested exam time; 
transferring, by the server, live audio-video data via the audio-visual connection from the at least one of the plurality of user computing devices to the proctor computing device while the data associated with the interactive exam interface is displayed on the at least one of the plurality of user computing devices; and 
generating, by the server, at least one completed exam session report comprising one or more of: at least one image captured by the camera of at least one user computing device, at least one video captured by the camera of the at least one user computing device, at least one time the two-way audio-visual connection was established, and the live audio-video data received at the proctor computing device.

13. 	The method of claim 1, wherein the interactive exam interface is displayed in response to at least one authentication comprising: picture identification

The following is an examiner’s statement of reasons for allowance: 
Claims 1-13 are allowed.  The claims overcome all previous pending objections and rejections.  Furthermore, the closest prior art (including US 20150213722 A1 to Nypl) teach related system and methods of remote proctoring of an exam by an examinee that allows scheduling of exams based on proctor availability (for example, see par. 0195-0199; 0342).  However, the combination of elements, including the specific limitations directed to the scheduling process of each proctor in the following limitations: “in response to determining, by the server, that at least one of (i) a first threshold is not exceeded by a number of required interactive exam interfaces for the one or more user computing 
Therefore, the application is in condition for allowance.  

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES B HULL whose telephone number is (571)272-0996.  The examiner can normally be reached on MONDAY-FRIDAY, 9AM-5PM (MST)  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/JAMES B HULL/             Primary Examiner, Art Unit 3715